DETAILED ACTION
This office action is in response to communication filed on December 27, 2021.

Response to Amendment
Amendments filed on December 27, 2021 have been entered.
Claims 1, 5, 8-10, 18, 25-30 have been amended.
Claims 1-30 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 13-17), filed on 12/27/2021, with respect to the objection to claims 1, 5, 8-10, 18 and 25-30 have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 17-18), filed on 12/27/2021, with respect to the rejection of claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 18), filed on 12/27/2021, with respect to the rejection of claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Teakell (Reg. No. 73168), applicant’s representative, on 01/06/2022.
The application has been amended as follows: 

Regarding claim 1.
Claim language “making a resistivity measurement of a formation proximate to a well with a logging tool prior to installation of a string in the well” is replaced by “making a resistivity measurement of a formation proximate to a well with a logging tool prior to installation of a casing 
Claim language “wherein the casing comprises at least two collars and each of the at least two collars comprises an electrode and wherein a portion of the casing between the electrodes is insulated” is replaced by “wherein the casing comprises at least two collars, and each of the at least two collars comprises an electrode, and wherein a portion of the casing between the electrodes is insulated”.
Claim language “after installing the string in the well …” is replaced by “after installing the casing 

Regarding claim 5.
Claim language “wherein the casing comprises at least two collars and each of the at least two collars comprises an electrode and wherein a portion of the casing between the electrodes is insulated” is replaced by “wherein the casing comprises at least two collars, and each of the at least two collars comprises an electrode, and wherein a portion of the casing between the electrodes is insulated”.

Regarding claim 8.
Claim language “… the at least one parameter indicative of saturation of the substance” is replaced by “… the at least one parameter indicative of the saturation of the substance”.

Regarding claim 9.
Claim language “wherein the casing comprises at least two collars and each of the at least two collars comprises an electrode and wherein a portion of the casing between the electrodes is insulated” is replaced by “wherein the casing comprises at least two collars, and each of the at least two collars comprises an electrode, and wherein a portion of the casing between the electrodes is insulated”.
Claim language “determining at least one parameter indicative of saturation of the substance in the formation based on the calibrated set of EM field values” is replaced by “determining at least one parameter indicative of the saturation of the substance in the formation based on the calibrated set of EM field values”.

Regarding claim 10.
Claim language “installing the casing string and the monitoring system in the well” is replaced by “installing the casing 

Regarding claim 22.
Claim language is replaced by “The method of claim 1, wherein the primary field is independent of any interaction with the formation, and the secondary field is produced as a result of interaction with the formation”.

Regarding claim 23.
Claim language is replaced by “The method of claim 5, wherein the at least one transmitter comprises a plurality of transmitters, and the at least one sensor comprises a plurality of sensors”.

Regarding claim 24.
Claim language is replaced by “The method of claim 9, wherein the at least one transmitter comprises a plurality of transmitters, and the at least one sensor comprises a plurality of sensors”.

Examiner’s Note
Claims 1-30 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 5 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-4, 6-8 and 11-30, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter 
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended) 
Dubourg (US 7260478 B2) discloses:
A substance saturation sensing method (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine substance (i.e., water) saturation), comprising: 
making a resistivity measurement of a formation proximate to a well with a logging tool prior to installation of a casing in the well (Fig. 2, item 21, col. 5, lines 30-41: resistivity measurements Rt in a non-cased well are performed);
after installing the casing in the well, making a first set of measurements of the formation with a monitoring system to generate a measured response (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in the cased well using a tool); 
calculating a set of calibration values based on the first set of measurements and the resistivity measurement to produce a resistivity that matches the resistivity measurement (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well); and 
k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of substance (i.e., water) and other parameters linked to the saturation).

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Mollison (US 6470274 B1) teaches:
	“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual measurement of the borehole diameter as is well known in the art (col. 8, lines 42-47: a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see col. 13, lines 43-64)), and

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Schoen (US 6686736 B2) teaches:
“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual measurement of the borehole diameter as is well known in the art” (col. 5, lines 52-57: a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see Fig. 4A; col. 9, lines 5-13)).

Regarding the monitoring system comprising at least one transmitter that injects electrical current into the formation, wherein the injected electrical current generates a primary field and a secondary field, and wherein the monitoring system comprises at least one sensor to measure the primary field and the secondary field, Warren (US 4687995 A) teaches:
“Apparatus for determining dielectric constant and/or resistivity of earth formations traversed by a borehole includes a transmitter which transmits electromagnetic energy into the earth formation from a first location in the borehole at a frequency which enables the electromagnetic energy to propagate throughout the surrounding earth formations. Receivers, receiving electromagnetic energy at two locations in the borehole which are spaced longitudinally from the transmitter, provide signals representative of the total electromagnetic field at the receiver locations. Circuitry determines the dielectric constant and/or resistivity of the formations in accordance with a secondary field ratio and a phase difference derived from the signals provided by the receiving means” (col. 14-28: an apparatus is used for determining resistivity of the formation for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2), the apparatus including a transmitter for transmitting electromagnetic energy into the formation, and the receiver to receive electromagnetic energy); and
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a z1) and short-spaced (Hz2) receiver coils in proportions which are dependent on the dielectric constant and resistivity (conductivity) of the surrounding formation” (col. 2, lines 27-51: a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).

Regarding making a second set of measurements of the formation with the monitoring system during or after saturation of a substance occurs in the formation; and determining 
making a second set of measurements of the formation with the monitoring system during or after saturation of a substance occurs in the formation (Fig. 2, items “EM Measurement” and ‘Rt’, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements, with these values being used to estimate substance (i.e., water) saturation (SwR, see col. 5, lines 20-25), which implies the measurements being performed during or after substance (i.e., water) saturation in the formation); and 
determining at least one parameter indicative of the saturation of the substance in the formation based on the second set of the measurements (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: substance (i.e., water) saturation (SwR) is estimated using the resistivity measurements, and combined with modeled substance (i.e., water) saturation of the formation (SwE) to obtain a final substance (i.e., water) saturation distribution for the formation).  

Tabanou (US 20050067190 A1) teaches:
“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
	
Ramakrishnan (US 10329903 B2) teaches:
“Generally, an ideal electrode array would contact the formation behind an insulated casing as seen in FIG. 3 where a metal casing 110 insulated by insulation 115 is provided in a borehole 105 traversing a formation 100, and an electrode array 120 is provided between the insulation 115 and the formation 100” (col. 19, lines 53-58: an electrode array is positioned between an insulated casing and a physical formation for performing measurements of the formation for characterization of the formation, while obtaining solutions of field variables such as saturation (see claims 1-2)).

The prior art of record, taken individually or in combination, fail to teach or suggest:

the monitoring system comprising at least one transmitter, the at least one transmitter including at least one of the electrodes, wherein the at least one of the electrodes injects electrical current into the formation,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 5. (Currently Amended) 
Dubourg (US 7260478 B2) discloses:
A method for monitoring substance saturation in a formation (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine water saturation), comprising:
obtaining resistivity data of the formation proximate to a well prior to installing a casing in the well (Fig. 2, item 21, col. 5, lines 30-41: resistivity measurements Rt in a non-cased well are performed); 
installing the casing and a monitoring system in the well (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in a cased well using a tool, which implies installation of casing and tool to perform the measurements); 
generating a synthetic response based on the resistivity data (Fig. 2, item 25, col. 6, lines 22-23: model, which is generated using resistivity measurements in the non-cased well (see col. 6, lines 1-9), is used to obtain a synthetic response); 
resistivity measurements are carried out in the cased well using a tool); 
obtaining a set of calibration values based on the measured response and the synthetic response (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-5, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well); and
determining at least one parameter indicative of saturation of a substance in the formation based on the set of calibration values (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of water and other parameters linked to the saturation).

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Mollison (US 6470274 B1) teaches:
	“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual measurement of the borehole diameter as is well known in the art (col. 8, lines 42-47: a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see col. 13, lines 43-64)), and

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Schoen (US 6686736 B2) teaches:
“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual measurement of the borehole diameter as is well known in the art” (col. 5, lines 52-57: a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see Fig. 4A; col. 9, lines 5-13)).

Regarding measuring a first set of electro-magnetic (EM) field values of the formation with the monitoring system; and generating a measured response based on the first set of EM field values, Donadille (US 7937222 B2) teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).

Regarding the monitoring system comprising at least one transmitter that injects electrical current into the formation, wherein the injected electrical current generates a primary field and a secondary field, and wherein the monitoring system comprises at least one 
“Apparatus for determining dielectric constant and/or resistivity of earth formations traversed by a borehole includes a transmitter which transmits electromagnetic energy into the earth formation from a first location in the borehole at a frequency which enables the electromagnetic energy to propagate throughout the surrounding earth formations. Receivers, receiving electromagnetic energy at two locations in the borehole which are spaced longitudinally from the transmitter, provide signals representative of the total electromagnetic field at the receiver locations. Circuitry determines the dielectric constant and/or resistivity of the formations in accordance with a secondary field ratio and a phase difference derived from the signals provided by the receiving means” (col. 14-28: an apparatus is used for determining resistivity of the formation for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2), the apparatus including a transmitter for transmitting electromagnetic energy into the formation, and the receiver to receive electromagnetic energy); and
 “The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).

Regarding generating a synthetic response based on magnetic permeability of the casing string, Jing (US 20140257780 A1) teaches:
	“Such models take the form of relationships among constitutive parameters (e.g., resistivity, magnetic permeability, permittivity, velocity, density, and Lame constants) and petrophysical parameters (e.g., salinity, porosity, fluid permeability, and water saturation)” ([0029]: models relate information such as resistivity and magnetic permeability with water saturation).


measuring a second set of EM field values of the formation with the monitoring system after measuring the first set of EM field values (Fig. 2, item “EM Measurement”, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements); and 
determining at least one parameter indicative of saturating of a substance in the formation based on the second set of EM field values (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: water saturation (SwR) is estimated using the resistivity measurements, and combined with modeled water saturation of the formation (SwE) to obtain a final water saturation distribution for the formation).  

Tabanou (US 20050067190 A1) teaches:
“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
“The deployable pads on a PowerDriveTM tool may also be used to include sensors for formation property measurements. Some embodiments of the present deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
	
Ramakrishnan (US 10329903 B2) teaches:
“Generally, an ideal electrode array would contact the formation behind an insulated casing as seen in FIG. 3 where a metal casing 110 insulated by insulation 115 is provided in a borehole 105 traversing a formation 100, and an electrode array 120 is provided between the insulation 115 and the formation 100” (col. 19, lines 53-58: an electrode array is positioned between an insulated casing and a physical formation for performing measurements of the formation for characterization of the formation, while obtaining solutions of field variables such as saturation (see claims 1-2)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the casing comprises at least two collars, and each of the at least two collars comprises an electrode, and wherein a portion of the casing between the electrodes is insulated;

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 9. (Currently Amended) 
Dubourg (US 7260478 B2) discloses:
A method for sensing saturation of a substance in a formation (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine water saturation), comprising: 
installing a casing and a monitoring system in a well (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in a cased well using a tool, which implies installation of casing and tool to perform the measurements); 
generating a synthetic response based on resistivity data of the formation proximate to the well using the monitoring system (Fig. 2, item 25, col. 6, lines 22-23: model, which is generated using resistivity measurements in a non-cased well (see col. 6, lines 1-9), is used to obtain a synthetic response); 
generating a measured response (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in the cased well using a tool); 
obtaining a set of calibration values for the measured response to match the synthetic response (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well); and
determining at least one parameter indicative of saturation of the substance in the formation (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of water and other parameters linked to the saturation). 

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Mollison (US 6470274 B1) teaches:
	“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual measurement of the borehole diameter as is well known in the art (col. 8, lines 42-47: a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see col. 13, lines 43-64)), and

Regarding making a multi-arm caliper measurement of the well prior to installing the casing, Schoen (US 6686736 B2) teaches:
“Hydraulic or spring-loaded caliper-arm actuators (not shown) of any well-known type extend the pads and their electrodes against the borehole sidewall for resistivity measurements. In addition, the extendable caliper arms 42 provide the actual a caliper tool is used to measure resistivity as well as for providing information regarding the borehole, which examiner interprets to be performed before casing; the method being used for determination of water saturation (see Fig. 4A; col. 9, lines 5-13)).

Regarding generating a synthetic response based on magnetic permeability of the well casing in the well, Jing (US 20140257780 A1) teaches:
	“Such models take the form of relationships among constitutive parameters (e.g., resistivity, magnetic permeability, permittivity, velocity, density, and Lame constants) and petrophysical parameters (e.g., salinity, porosity, fluid permeability, and water saturation)” ([0029]: models relate information such as resistivity and magnetic permeability with water saturation).

Regarding generating a synthetic response using the monitoring system comprising at least one transmitter that injects an electrical current into the formation, wherein the injected electrical current generates a primary field and a secondary field, and wherein the monitoring system comprises at least one sensor to measure the primary field and the secondary field, Warren (US 4687995 A) teaches:
“Apparatus for determining dielectric constant and/or resistivity of earth formations traversed by a borehole includes a transmitter which transmits electromagnetic energy into the earth formation from a first location in the borehole at a frequency which enables the electromagnetic energy to propagate throughout the surrounding earth formations. Receivers, receiving electromagnetic energy at two an apparatus is used for determining resistivity of the formation for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2), the apparatus including a transmitter for transmitting electromagnetic energy into the formation, and the receiver to receive electromagnetic energy); and
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, while the conductive current density is proportional to the conductivity of the surrounding material. Both the conductive and displacement currents are themselves a source of an electromagnetic field, which is called the secondary field. Thus, the primary field is the field which is detected when the sonde is placed in air with no surrounding material. When the sonde is lowered into a borehole, both the primary field and the secondary field are present at the long-spaced (H.sub.z.sbsb.1) and short-spaced (H.sub.z.sbsb.2) receiver coils in proportions which are dependent on the dielectric constant and resistivity a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).

Regarding generating a measured response based on a first set of electro-magnetic (EM) field values of the formation, Donadille (US 7937222 B2) teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).

Regarding measuring a second set of EM field values of the formation after the first set of EM field values are measured, Donadille (US 7937222 B2) further teaches:
measuring a second set of EM field values of the formation (Fig. 2, item “EM Measurement”, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements).

Regarding applying the set of calibration values to the second set of EM field values to generate a calibrated set of EM field values, Dubourg (US 7260478 B2) further teaches:
k factor is used to recalculate the value of the resistivity in the formation), wherein the least one parameter is determined based on the calibrated set of measurements (col. 7, lines 13-18: value of the resistivity in the formation is used to determine saturation of water and other parameters linked to the saturation).

Regarding determining at least one parameter indicative of saturation of the substance in the formation based on the calibrated set of EM field values, Donadille (US 7937222 B2) further teaches:
determining at least one parameter indicative of saturating of the substance in the formation based on the second set of the EM field values (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: water saturation (SwR) is estimated using the resistivity measurements, and combined with modeled water saturation of the formation (SwE) to obtain a final water saturation distribution for the formation).  

Tabanou (US 20050067190 A1) teaches:
“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
	
Ramakrishnan (US 10329903 B2) teaches:
“Generally, an ideal electrode array would contact the formation behind an insulated casing as seen in FIG. 3 where a metal casing 110 insulated by insulation 115 is provided in a borehole 105 traversing a formation 100, and an electrode array 120 is provided between the insulation 115 and the formation 100” (col. 19, lines 53-58: an electrode array is positioned between an insulated casing and a physical formation for performing measurements of the formation for characterization of the formation, while obtaining solutions of field variables such as saturation (see claims 1-2)).

The prior art of record, taken individually or in combination, fail to teach or suggest:

the monitoring system comprising at least one transmitter, the at least one transmitter including at least one electrode, wherein the at least one electrode injects an electrical current into the formation,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 2-4, 6-8 and 11-30. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pindiprolu; Sairam KS. et al., US 20140060819 A1, DETERMINING SURFACE WETTING OF METAL WITH CHANGING WELL FLUIDS

Pindiprolu; Sairam KS et al., US 20140062489 A1, DETERMINING SURFACE WETTING OF ROCK WITH CHANGING WELL FLUIDS
Reference discloses a probe device including an electrically insulating sleeve to insulate a first electrode and a second electrode from a metallic casing, and used for determining surface wetting of rock with changing well fluids.
Roberson; Mark W. et al., US 20140367092 A1, METHODS AND APPARATUS FOR EVALUATING DOWNHOLE CONDITIONS THROUGH FLUID SENSING
Reference discloses a fluid sensing component including electrodes mounted on an insulating base to prevent shorts against metallic surfaces, such as a supporting section of a casing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINA M CORDERO/Primary Examiner, Art Unit 2857